Citation Nr: 0740432	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 60 percent for lichenoid 
dermatitis to include a rating in excess of 10 percent 
earlier than June 2007.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1986 to 
April 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran's first VA examination following his claim 
for an increased rating showed that 90 percent of his body 
was covered by lichenoid dermatitis.

2.  The veteran's lichenoid dermatitis has not required 
hospitalization, and it does not cause marked interference 
with employability.


CONCLUSION OF LAW

Criteria for a 60 percent rating were met as of April 8, 
2003, but the criteria for a rating in excess of 60 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In April 2003, the veteran applied for a rating in excess of 
10 percent for lichenoid dermatitis, indicating that his skin 
condition had deteriorated and was spreading all over his 
body.  The veteran's 10 percent rating was continued by a 
January 2004 rating decision as a VA examination in June 2003 
failed to show that the veteran's skin condition met the 
criteria for a rating in excess of 10 percent.  The veteran 
disagreed and in June 2007 he underwent a second VA 
examination which showed that his lichenoid dermatitis had in 
fact deteriorated to the point that a 60 percent rating was 
warranted.  Thus, the RO increased the veteran's rating for 
his lichenoid dermatitis to 60 percent and made it effective 
as of the date of the VA examination in June 2007.

38 C.F.R. § 4.118, DC 7813 directs that dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
to be rated based on the predominant disability (e.g. as 
disfigurement of the head, face, or neck (DC 7800), as scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 
7806)).

The veteran's lichenoid dermatitis is currently rated using 
38 C.F.R. § 4.118, DC 7806, which provides a 10 percent 
rating when dermatitis covers at least 5 percent, but less 
than 20 percent, of the veteran's entire body; when 
dermatitis covers or at least 5 percent, but less than 20 
percent, of his exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of less than six 
weeks during the past 12-month period.

A 30 percent rating is assigned when dermatitis covers 
between 20 and 40 percent of the veteran's entire body; when 
dermatitis covers between 20 and 40 percent of his exposed 
areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

A 60 percent rating is assigned when dermatitis covers more 
than 40 percent of the veteran's entire body; when dermatitis 
covers more than 40 percent of his exposed areas; or when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is during 
the past 12-month period.

The veteran underwent a VA examination in June 2003 at which 
he reported that he initially developed a rash in Honduras 
which itched, and he was provided with hydrocortisone creams 
and Eucerin.  Since its initial onset, the veteran indicated 
that the rash had spread to his arms, head, legs, back and 
genitalia.  The veteran indicated that he continued to have 
dry, flaky skin with persistent itching.  Upon examination, 
the examiner found that multiple areas of the veteran's body 
were covered with .2 to 1 cm hyperpigmented, blackened scars 
on the arms, back, chest, and lower extremities.  The 
examiner indicated that the veteran's entire back was covered 
by multiple healed areas, the scalp was not as bad, and the 
veteran's largest area was a spot on his left calf.  Overall, 
the examiner estimated that excluding the veteran's head and 
neck, 90 percent of his body was covered by the lichenoid 
dermatitis. 

VA treatment records were reviewed, but they failed to 
describe any treatment of the veteran's skin condition.

The veteran also submitted lay statements from his ex-wife 
and from two other women indicating that they had been afraid 
to have sex with him because of his skin condition.

The veteran underwent a second VA examination in June 2007 at 
which the examiner found that in excess of 83 percent of the 
veteran's entire body was covered by the lichenoid 
dermatitis.

While the RO increased the veteran's disability rating for 
his skin from 10 percent to 60 percent based on the June 2007 
examination, it is noted that the veteran's VA examination in 
2003 (scheduled in response to the veteran's indication that 
his skin condition had worsened) found that 90 percent of the 
veteran's body (with the exception of his head or neck) was 
covered by the lichenoid dermatitis.  While a specific 
percentage of either total surface area or exposed surface 
area was not provided, a reasonable extrapolation is that if 
90 percent of the body not including the head or neck is 
covered, more than 40 percent of the total body would be 
covered if the head and neck are included.  As such, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran met the criteria for a 60 percent 
rating as of the date of his June 2003 VA examination.  

As the veteran met the criteria as of the first examination 
following the receipt of his application for an increased 
rating, the effective date for the grant of benefits will be 
the date his claim was received.  Therefore, an effective 
date of April 8, 2003 for the assignment of the 60 percent 
rating is granted.

It is noted that 60 percent is the highest scheduler rating 
available under this rating criteria.  Nevertheless, if an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made. 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  In this case, such an 
exceptional picture has not been presented.  The veteran's 
claims file is void of any records indicating that the 
veteran's lichenoid dermatitis has required hospitalization; 
and the veteran testified at a hearing before the Board in 
October 2006 that he was currently employed.  Therefore, the 
evidence fails to show that the veteran's lichenoid 
dermatitis has caused either marked interference with 
employment or frequent hospitalizations; and, as such, an 
extraschedular rating is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  Additionally, a supplemental statement of the case in 
May 2006 informed the veteran how effective dates and 
disability ratings were calculated. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date of April 8, 2003 for the assignment of a 60 
percent rating for lichenoid dermatitis is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A rating in excess of 60 percent for lichenoid dermatitis is 
denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


